OFFICE   OF THE A’ITORNEY    GENERAL   OF TEXAS
                    AUSTIN
     the v.ltmsaoa themin ugnln subponnaad,rt-
     too.kd or ruao(pllaod, but all the rltm8aaa
     who have bnm aubpoonasd,    at’achd   or aooa-
     nlrad to appenr 8a4 teetity    ln the mu*a,   *hall
     be hold bautul to eppmr bnfara thn murt to
     zf”h  ;hu o;aan ham bmn trnnsferrutl,    as ii
         ru     ua       OJJno euob traafa~.,‘
              Jirt101.    468,   C.&F.,     provl~aJ
          . . . ..Whaa a wltaoa8 haa beon aartaa with
     a eubpoe~,     88t4hehea or plaaaa under noogni-
     ran08 at the ilutanoe     oi elttn r purtr lu 8
     P Utio tiUtWW               SUOhlXUOUtiOJJ Of pm.88
     ahall lnlm to be              benefit of the oppoatte
     garty'Jn euoh oaee in th elYoat a ua 0
                                          h porlte
     party 6edna   to use 8uoh rltneaa on tii0 trial



              TIWJJ, y&r     atteJJtlon la      41ruotoa to tllat portion
Of &tlo1* lose, C&P.                whleh   prcvldoa   for the otmpanu-
tian of out4f4ounty    w~tno~~oa             appoorl~   of the trial of
8 Orininal Oa We, l 8 rOllOW8J
              ” ....Ultneaae8*hall
                               reoalre tra thu
     6tatu. for ltteadanee upon Motrlet Co-8    an4
     (pma judo@ in ootiatleaothor than that of
     thuir raelaenou, in oboaionoe to nrbpomae8
     lauued uuaer thu pmvlaloaa of,law, their
     ltJJ.1
          trSWll.iJU             lXpODH6,    BOt UXOCndiJJ& fOW
     oeata par rile,  go*     to aa  trtunalng  fra
     the oo\rrt or (mm4 jury,    by #a nuaraet praotl-
     oal ocma~aoe,    an4 two   4011~8   par day far
     aach day they ry neOomari4 be absent fmm
     haa aa a wittntaa,   to be puid aa mm providetl
     by laws....”
               Y7bm-e la no l    peolilo pmvlelon,    pxwldlap; for the
o o mp a na tlo JJ o f l witness    after he baa bsen duly 8QOJJdd,
ana hia rraldeaoe        0hatpa.       However,it la aprarant that
after a rltnau ha8 been duly mnmoaoa, there 18 JJ~ further
oblbetlen       on the part of the offioera        to lsme proa... for
the lttantlanoe at this witnemmt but thla rltnsea 1s roqulmd
.I




     Hon. rma   Erifmm, rags S


     to vppear before the oourt at rcnetherand dlfforunt
     setting rltlwut further notloe. so, it IS appannt tllnt
     rh8rr venue I8 ohuaged to snather and airfe~nt oouaty
     of the 0~1~~~4 muwow, btnathe rltnern bos la 004
     rrlth ohangoa his rualdunae to another aaa-almdh
     ooWty rrm tno orx~ono,            it baiw moeaaary that
     the rltnoaclnppaa? without furthar n&loo, amI that ha
     aeoersarlly travel tho dlets~o frcrr; bin new msldanor  to
     the aourt, he la lntltle& to his tilewe and per diem for
     attcnaanoo on the wart.
                ?alluvl~ this to auewur yaur lacuiry,wo nru
                                     Vary trult youra